DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application KR 10-2019-0135447 filed in Korean Intellectual Property Office (KIPO) on October 29, 2019 and receipt of a certified copy thereof.
Information Disclosure Statement
The information disclosure statement (IDS) filed on June 15, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Drawings
The drawings are objected to because of the following informality: In Fig. 12B, the reference character “160” should be changed to --161--. A support can be found at least in Fig. 13 and the description thereof.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “161” and “175” have both been used to designate the layer between 140 and 281.
No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 11 and 21 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Kim et al. US 2014/0209955.
Regarding claim 1, Kim teaches a light emitting diode (LED) module (e.g., Fig. 16), comprising: 
a substrate (e.g., 210, Fig. 2, Fig. 1A; [68], [67]) having a plurality of light emission windows (e.g., portions of 210 corresponding to portions of light-emitting structures 120B, Fig. 2, Fig. 1A, [46]: Fig. 2 shows two light-emitting structures 120B. However, in addition to Fig. 2, a cross-sectional view of three light-emitting structures 120B taken along the line passing 
a plurality of LED cells (e.g., 120B, Fig. 2, Fig. 1A, [46]) disposed on the substrate to correspond to the plurality of light emission windows, respectively, the plurality of LED cells each including a lower light emitting structure (e.g., a structure including 124, Fig. 2, [47]) and an upper light emitting structure (e.g., a structure including 128 and 126, Fig. 2, [47]), the lower light emitting structure having an upper surface divided into a first region (e.g., a first region of the structure including 124 on which 126 and 128 are disposed, Fig. 2) and a second region (e.g., a second region of the structure including 124 on which 140C and 150 are disposed, Fig. 2) and having at least a first conductivity-type semiconductor layer (e.g., 124, Fig. 2, [47]), the upper light emitting structure being disposed on the first region of the lower light emitting structure (e.g., Fig. 2) and having at least a second conductivity-type semiconductor layer (e.g., 128, Fig. 2 [47]), the plurality of LED cells including an active layer (e.g., 126, Fig. 2, [47]) between the first conductivity-type semiconductor layer and the second conductivity-type semiconductor layer; 
a protective insulating film (e.g., 150, Fig. 2, [55]) disposed on a side surface of the lower light emitting structure and on the second region; 
a light blocking film (e.g., 182 and/or 184, Fig. 2, [60]) disposed on the protective insulating film, between the plurality of LED cells; 
a gap-fill insulating film (e.g., 160, Fig. 2, [55]) disposed on the protective insulating film to fill between the plurality of LED cells and in contact with a side surface of the upper light emitting structure; 

Page 2 of 9Serial No. UnassignedAtty. Docket No. 285/1178_00a second electrode (e.g., 130NC, Fig. 2, [52]) connected to the second conductivity-type semiconductor layer (e.g., 128, Fig. 2) of the upper light emitting structure.  
Regarding claim 6, Kim teaches the LED module as claimed in claim 1, wherein the light blocking film (e.g., Ag or Ni of 182 and/or 184, Fig. 2, [61], [62]) includes any one of a reflective metal layer, a distributed Bragg reflection layer, and an omnidirectional reflection layer.  
Regarding claim 11, Kim teaches the LED module as claimed in claim 1, wherein the active layer (e.g., 126, Fig. 2) is a portion of the upper light emitting structure, and is located between the lower light emitting structure and the second conductivity-type semiconductor layer (e.g., Fig. 2).  
Regarding claim 21, Kim teaches a light emitting diode (LED) module (e.g., Fig. 16), comprising: 
a substrate (e.g., 210, Fig. 2, Fig. 1A; [68], [67]) having a plurality of light emission windows (e.g., portions of 210 corresponding to portions of light-emitting structures 120B, Fig. 2, Fig. 1A, [46]: Fig. 2 shows two light-emitting structures 120B. However, in addition to Fig. 2, a cross-sectional view of three light-emitting structures 120B taken along the line passing through four 140c from up to down of the page including Fig. 1A, which is implied by Fig. 2, is used in rejection.); 
Page 7 of 9Serial No. UnassignedAtty. Docket No. 285/1178_00a plurality of LED cells (e.g., 120B, Fig. 2, Fig. 1A, [46]) disposed on the substrate to correspond to the plurality of light emission windows, respectively, the plurality of LED cells each including a first conductivity-type semiconductor layer (e.g., 124, Fig. 2 [47]) having an 
a protective insulating film(e.g., 150, Fig. 2, [55]) disposed on a side surface of the first conductivity-type semiconductor layer and on the second region; 
a light blocking film (e.g., 182 and/or 184, Fig. 2, [60]) disposed on the protective insulating film, between the plurality of LED cells; and 
a gap-fill insulating film (e.g., 160, Fig. 2, [55]) disposed on the protective insulating film, the gap-fill insulating film filling between the plurality of LED cells and being in contact with side surfaces of the active layer and the second conductivity-type semiconductor layer. 
Claims 1-4, 6-9, 11 and 21 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Yeon et al. US 2018/0047780.
Regarding claim 1, Yeon teaches a light emitting diode (LED) module (e.g., 10, Fig. 1, [22]), comprising: 
a substrate (e.g., 111, Fig. 4, [30]) having a plurality of light emission windows (e.g., 112, Fig. 4, [40]: Fig. 4 shows a middle region of LED2. However, in addition to Fig. 4, a cross-sectional view of three middle regions of LED1, LED2 and LED3 taken along the line passing through three openings 151 from up to down of the page including Fig. 3, which is implied by Fig. 4, is used in rejection.); 
a plurality of LED cells (e.g., LED1, LED2, LED3, Fig. 4, [31]) disposed on the substrate to correspond to the plurality of light emission windows, respectively, the plurality of LED cells 
the lower light emitting structure having an upper surface divided into a first region (e.g., a first region of the structure including 121 on which 122 and 123 are disposed, Fig. 4) and a second region (e.g., a second region of the structure including 121 on which 141 and 130 are disposed, Fig. 4) and having at least a first conductivity-type semiconductor layer (e.g., 121, Fig. 4, [34]),
 the upper light emitting structure being disposed on the first region of the lower light emitting structure (e.g., Fig. 4) and having at least a second conductivity-type semiconductor layer (e.g., 123, Fig. 4, [34]), the plurality of LED cells including an active layer (e.g., 122, Fig. 4, [34]) between the first conductivity-type semiconductor layer and the second conductivity-type semiconductor layer; 
a protective insulating film (e.g., 130, Fig. 4, [34]) disposed on a side surface of the lower light emitting structure and on the second region; 
a light blocking film (e.g., 160, Fig. 4, [31]) disposed on the protective insulating film, between the plurality of LED cells; 
a gap-fill insulating film (e.g., 150, Fig. 4, [31]) disposed on the protective insulating film to fill between the plurality of LED cells and in contact with a side surface of the upper light emitting structure; 
a first electrode (e.g., 141, Fig. 4, [37]) connected to the first conductivity-type semiconductor layer of the lower light emitting structure; and 
Page 2 of 9Serial No. UnassignedAtty. Docket No. 285/1178_00a second electrode (e.g., 142, Fig. 4, [37]) connected to the second conductivity-type semiconductor layer of the upper light emitting structure.  

Regarding claim 3, Yeon teaches the LED module as claimed in claim 1, further comprising: a planarization insulating layer (e.g., 190, Fig. 4, [46]) disposed on the gap-fill insulating film and having a substantially flat surface (e.g., a surface of 190 through which 185 is disposed, Fig. 4); and first and second connection electrodes (e.g., 181, 182, 185, Fig. 4, [67], [39], [45]) connected to the first and second electrodes through the planarization insulating layer (e.g., Fig. 4), respectively, and exposed to a surface of the planarization insulating layer (e.g., Fig. 4). 
Regarding claim 4, Yeon teaches the LED module as claimed in claim 3, further comprising a reflective layer (e.g., 170, Fig. 4, [45]: Applicant did not specifically claim what the reflective layer refers to. 170 of Yeon reflects light in some degree, thus Yeon teaches the claimed feature.) disposed in the planarization insulating layer, the reflective layer (e.g., 170 being an interlayer insulating layer, Fig. 4, [45]) being electrically insulated from the first and second connection electrodes (e.g., 181, 182, 185, Fig. 4).  
Regarding claim 6, Yeon teaches the LED module as claimed in claim 1, wherein the light blocking film (e.g., Al of 160, Fig. 4, [43]) includes any one of a reflective metal layer, a distributed Bragg reflection layer, and an omnidirectional reflection layer.  
Regarding claim 7, Yeon teaches the LED module as claimed in claim 1, further comprising a cover insulating film (e.g., 170, Fig. 4, [45]) disposed on the protective insulating film and covering the light blocking film.  

Regarding claim 9, Yeon teaches the LED module as claimed in claim 8, wherein the plurality of wavelength conversion units (e.g., 113, 114, 115, Fig. 4) include a wavelength conversion unit emitting light of wavelengths of different colors (e.g., 113, 114 and 115 having red, blue and green phosphors, respectively, which emit light of wavelengths of different colors, Fig. 4, [50], [53]).  
Regarding claim 11, Yeon teaches the LED module as claimed in claim 1, wherein the active layer (e.g., 122, Fig. 4) is a portion of the upper light emitting structure, and is located between the lower light emitting structure and the second conductivity-type semiconductor layer (e.g., Fig. 4).  
Regarding claim 21, Yeon teaches a light emitting diode (LED) module (e.g., 10, Fig. 1, [22]), comprising: 
a substrate (e.g., 111, Fig. 4, [30])  having a plurality of light emission windows (e.g., 112, Fig. 4, [40]: Fig. 4 shows a middle region of LED2. However, in addition to Fig. 4, a cross-sectional view of three middle regions of LED1, LED2 and LED3 taken along the line passing through three openings 151 from up to down of the page including Fig. 3, which is implied by Fig. 4, is used in rejection.); 
Page 7 of 9Serial No. UnassignedAtty. Docket No. 285/1178_00a plurality of LED cells (e.g., LED1, LED2, LED3, Fig. 4, [31]) disposed on the substrate to correspond to the plurality of light emission windows, respectively, the plurality of LED cells each including a first conductivity-type semiconductor layer (e.g., 121, Fig. 4, [34]) having an 
a protective insulating film (e.g., 130, Fig. 4, [34]) disposed on a side surface of the first conductivity-type semiconductor layer and on the second region; 
a light blocking film (e.g., 160, Fig. 4, [31]) disposed on the protective insulating film, between the plurality of LED cells; and 
a gap-fill insulating film (e.g., 150, Fig. 4, [31]) disposed on the protective insulating film, the gap-fill insulating film filling between the plurality of LED cells and being in contact with side surfaces of the active layer and the second conductivity-type semiconductor layer (e.g., Fig. 4).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2014/0209955.
Regarding claim 5, Kim teaches the LED module as claimed in claim 1 as discussed above.
Kim does not explicitly teach wherein the light blocking film includes polysilicon.  

One of ordinary skill in the art would have known that crystalline silicon is used as a conductive material for electrodes, pads, contacts of LED modules due to higher conductivity.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Kim to include the light blocking film includes polysilicon for the purpose of enhancing the conductivity while simplifying the manufacturing process and reducing the manufacturing cost for example.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2014/0209955 in view of Komada US 2007/0194328.
Regarding claim 10, Kim teaches the LED module as claimed in claim 1 as discussed above.
Kim does not explicitly teach wherein the lower light emitting structure further includes an undoped semiconductor layer disposed between the first conductivity-type semiconductor layer and the substrate.  
Komada teaches wherein the lower light emitting structure further includes an undoped semiconductor layer (e.g., 2, Fig. 2, [28]) disposed between the first conductivity-type semiconductor layer (e.g., 4, Fig. 2, [33]) and the substrate (e.g., 1, Fig. 2, [26]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Kim to include the lower light emitting structure further includes an undoped semiconductor layer disposed between the first conductivity-type semiconductor layer and the substrate for the purpose of using an undoped 
Regarding claim 12, Kim teaches the LED module as claimed in claim 11 as discussed above.
Kim does not explicitly teach wherein the upper light emitting structure further includes an additional first conductivity-type semiconductor layer between the active layer and the lower light emitting structure.
Komada teaches wherein the upper light emitting structure further includes an additional first conductivity-type semiconductor layer (e.g., 201, Fig. 2, [51]) between the active layer (e.g., 5, Fig. 2, [41]) and the lower light emitting structure (e.g., 4, Fig. 2, [33]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Kim to include the upper light emitting structure further includes an additional first conductivity-type semiconductor layer between the active layer and the lower light emitting structure for the purpose of improving light emission output of the LED module for example (e.g., Kodama, [7]).
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yeon et al. US 2018/0047780 in view of Komada US 2007/0194328.
Regarding claim 10, Yeon teaches the LED module as claimed in claim 1 as discussed above.
Yeon does not explicitly teach wherein the lower light emitting structure further includes an undoped semiconductor layer disposed between the first conductivity-type semiconductor layer and the substrate.  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Yeon to include the lower light emitting structure further includes an undoped semiconductor layer disposed between the first conductivity-type semiconductor layer and the substrate for the purpose of using an undoped buffer layer in the growth of semiconductor layers, thereby grading strains from the substrate to the semiconductor layers for example.
Regarding claim 12, Yeon teaches the LED module as claimed in claim 11 as discussed above.
Yeon does not explicitly teach wherein the upper light emitting structure further includes an additional first conductivity-type semiconductor layer between the active layer and the lower light emitting structure.
Komada teaches wherein the upper light emitting structure further includes an additional first conductivity-type semiconductor layer (e.g., 201, Fig. 2, [51]) between the active layer (e.g., 5, Fig. 2, [41]) and the lower light emitting structure (e.g., 4, Fig. 2, [33]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Yeon to include the upper light emitting structure further includes an additional first conductivity-type semiconductor layer between the active layer and the lower light emitting structure for the purpose of improving light emission output of the LED module for example (e.g., Kodama, [7]).
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yeon et al. US 2018/0047780 in view of Rhee US 2017/0207249.
Regarding claim 13, Yeon teaches a light emitting diode (LED) module (e.g., 1 including 10 and 20, Fig. 1, [22]), comprising:
 a first substrate structure (e.g., 10 including 100, Figs. 1-4, [23]) including a substrate (e.g., 111, Fig. 4, [30]) having a plurality of light emission windows (e.g., 112, Fig. 4, [40]: Fig. 4 shows a middle region of LED2. However, in addition to Fig. 4, a cross-sectional view of three middle regions of LED1, LED2 and LED3 taken along the line passing through three openings 151 from up to down of the page including Fig. 3, which is implied by Fig. 4, is used in rejection.), a plurality of LED cells (e.g., LED1, LED2, LED3, Fig. 4, [31]) disposed on the substrate to correspond to the plurality of light emission windows, respectively, a gap-fill insulating film (e.g., 150, Fig. 4, [31]) filled between the plurality of LED cells and disposed on the plurality of LED cells, a first planarization insulating layer (e.g., 190, Fig. 4, [46]) disposed on the gap-fill insulating film and having a first surface that is substantially flat (e.g., a surface of 190 through which 185 is disposed, Fig. 4), and connection electrodes (e.g., 181, 182, 185, Fig. 4, [67], [39], [45]) connected to the plurality of LED cells through the first planarization insulating layer, respectively, and exposed to the first surface of the first planarization insulating layer (e.g., Fig. 4); and 
a second substrate structure (e.g., 20, Fig. 1, [22], [23]) disposed on the first substrate structure, the second substrate structure being bonded to the first substrate structure (e.g., Fig. 1, [22], [23]), the second substrate structure including a driving circuit connected to each light emitting device package 100 of the first substrate structure 10 for supplying power (e.g., [25]), wherein: 

the first substrate structure further includes a protective insulating film (e.g., 130, Fig. 4, [34]) disposed on a side surface of the lower light emitting structure and on the second region, and a light blocking film (e.g., 160, Fig. 4, [31]) disposed on the protective insulating film, between the plurality of LED cells, and 
the gap-fill insulating film (e.g., 150, Fig. 4, [31]) is disposed on the protective insulating film and surrounds the upper light emitting structure while being in contact with a side surface of the upper light emitting structure (e.g., Fig. 3, Fig. 4).  
Yeon does not explicitly teach the second substrate structure including a second planarization insulating layer having a second surface that is substantially flat, the second surface being bonded to the first surface, a driving circuit having a plurality of TFT cells and metal wires connected to the driving circuit, exposed to the second surface of the second planarization insulating layer, and bonded to the connection electrodes, respectively.
Rhee teaches a second substrate structure (e.g., a structure including elements from 1010 to 1020, Figs. 10-12, [100]) disposed on the first substrate structure (e.g., a structure including 
One of ordinary skill in the art would have known that 20 of Yeon and a structure including elements from 1010 to 1020 of Rhee are both used as circuit boards (wiring substrates) for light-emitting device packages (e.g., Yeon, [22];  Rhee, [100]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Yeon to include the claimed feature for the purpose of forming a complete light-emitting display panel for example. In this case, Yeon in view of Rhee thus teaches a second substrate structure disposed on the first substrate structure, the second substrate structure including a second planarization insulating layer having a second surface that is substantially flat, the second surface being bonded to the first surface, the second substrate structure including a driving circuit having a plurality of TFT cells and metal wires connected to the driving circuit, exposed to the second surface of the second planarization insulating layer, and bonded to the connection electrodes, respectively.
 Regarding claim 14, Yeon in view of Rhee teaches the LED module as claimed in claim 13, wherein an upper surface of the gap-fill insulating film (e.g., Yeon, 150, Fig. 4) has the same 
Regarding claim 15, Yeon in view of Rhee teaches the LED module as claimed in claim 13, wherein the side surface of the upper light emitting structure (e.g., Yeon, a structure including 122 and 123, Fig. 4) has an inclination angle that is vertical or obtuse (e.g., Yeon, Fig. 4).  
Regarding claim 16, Yeon in view of Rhee teaches the LED module as claimed in claim 13, further comprising: a first electrode (e.g., Yeon, 141, Fig. 4, [37]) connected to the first conductivity-type semiconductor layer (e.g., Yeon, 121, Fig. 4, [34]) of the lower light emitting structure and connected to a portion of the connection electrodes (e.g., Yeon, a portion of 181, 182, 185, Fig. 4, [67], [39], [45]); and Page 6 of 9Serial No. UnassignedAtty. Docket No. 285/1178_00a second electrode (e.g., Yeon, 142, Fig. 4, [37]) connected to the second conductivity-type semiconductor layer (e.g., Yeon, 123, Fig. 4) of the upper light emitting structure and connected to another portion of the connection electrodes (e.g., Yeon, another portion of 181, 182, 185, Fig. 4).
Regarding claim 17, Yeon in view of Rhee teaches the LED module as claimed in claim 16, wherein the first electrode (e.g., Yeon, 141, Fig. 4) is connected to the first conductivity-type semiconductor layer (e.g., Yeon, 121, Fig. 4) through the protective insulating film (e.g., Yeon, 130, Fig. 4) and the gap-fill insulating film (e.g., Yeon, 150, Fig. 4).  
Regarding claim 18, Yeon in view of Rhee teaches the LED module as claimed in claim 13, further comprising a reflective layer (e.g., Yeon, 170, Fig. 4, [45]: Applicant did not specifically claim what the reflective layer refers to. 170 of Yeon reflects light in some degree, thus Yeon teaches the claimed feature.) disposed in the first planarization insulating layer, the 
Regarding claim 19, Yeon in view of Rhee teaches the LED module as claimed in claim 13, wherein: the first substrate structure further includes a plurality of wavelength conversion units (e.g., Yeon, 113, 114, 115, Fig. 4, [49]) disposed in at least a portion of the plurality of light emission windows and configured to convert light generated from the active layer to light of a different wavelength (e.g., [49]), and the plurality of wavelength conversion units include wavelength conversion units emitting light of wavelengths of different colors (e.g., Yeon, 113, 114 and 115 having red, blue and green phosphors, respectively, which emit light of wavelengths of different colors, Fig. 4, [50], [53]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is 571-270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        August 13, 2021